DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a heating and vapor recovery device, classified in B01D 3/00.
II. Claims 25-39, drawn to a method for capturing volatile compounds, classified in C12G 3/08.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus (i.e., which includes stills) as claimed can be used to make a variety of products including perfume and medicines. For example, ethanol can be used in a number of products other than food such as disinfectants. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search; and
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant’s election without traverse of Group II, claims 25-39 in the telephonic interview of July 22, 2021.  
Claims 1-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 24, 26-30 and 32-39 are rejected as they are dependent on claims 25 and 31, respectively. 
Claim 35 recites the limitation "the mixture" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 36 and 38 are also rejected for reciting the “use” of a reflux column and continuous distillation column. It is unclear/indefinite how the columns are being used. 
Claims 37 is rejected for lacking antecedent basis for the reciting the term “the enriched vapor”.  Appropriate correction is required.
Claims 25 and 31 are additionally rejected for reciting the term “enhance”. The term “enhance” in claims 25 and 31 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  
Independent claims 25 and 31 recite the “use” of an extract.  Claims 26-30 and 32-39 are rejected as they are dependent on claims 25 and 31, respectively. 
Claims 24-30 and 32-39 are rejected as they are dependent on claims 25 and 31, respectively. 
Claims 36 and 38 are also rejected for reciting the “use” of a reflux column and continuous distillation column. 


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Compleat Distiller, Copyright October, 2001 by Michael Nixon & Michael McCaw.
Claim 25 recites a method for the capture of volatile compounds released from grain, comprising: placing grain in a vessel; placing liquid in a vessel; extracting volatile compounds from the grain into the liquid; heating the liquid and vessel to drive the extracted volatile compounds into the vapor phase; capturing and condensing the extracted and vaporized volatile grain compounds; and use of the extract condensate containing grain volatile compounds to enhance the flavor of a beverage.
Compleat Distiller teaches beers and whiskey can be fermented from cereal grains (pg. 8, third paragraph). When this mixture (called a mash while it contains the grains, or a wort if the liquid portion is separated from the grains) is fermented, the product is known as a beer. When the mixture is distilled, the product is known as whiskey (pg. 8, third paragraph).  At pg. 27, it is taught that distillation is used and relies on reflux.  Reflux is nothing more than vapor that condenses inside the still and drips back toward the boiler. Refluxing is an important component of most distilling processes (see Figure 3-1). 

    PNG
    media_image1.png
    197
    628
    media_image1.png
    Greyscale
   
	Thus,  Compleat teaches placing grain in a vessel; placing liquid in a vessel and extracting volatile compounds from the grain into the liquid.  It is necessary to place the grain and liquid in the vessel to start the process. 
Compleat Distiller teaches that the traditional distillation method of whiskey results in the production of a spirit and organic volatiles (abstract).  This first "family" of compounds is usually quite small, giving way quickly to a larger group of volatiles that arrive with the first part of the ethanol. This family, called the heads, contains some compounds that add flavor to spirits like whiskey, brandy or rum, but are undesirable in a pure ethanol product (see pg. 60, penultimate paragraph).   This can be done by a variety of distillation methods that involve capturing and condensing the extracted and vaporized volatile grain compounds.  One method is a Fractionating Still which is a compact device for increasing the amount of condensation and evaporation of reflux. A fractionating still has a vertical tube called a "fractionating column", filled with packing material, between the boiler and the final product condenser (see pg. 37).   This allows for obtaining condensate containing extracted grain volatile compounds and alcoholic distillate from the mashed and fermented grain that makes up the beverage with “enhanced” flavor.  In this regard, it is noted that claim 25 only recites use of the extract condensate containing the volatile compound to enhance the flavor of a beverage.  The claim does not require the addition of exogenous volatile compounds to “enhance” a beverage separate or distinct from the fermentation. 


Claim 26 recites the liquid is water.
Claim 27 recites the liquid is an alcohol-water solution.
As to claims 26-27, it is taught that water and alcohol mixtures are produced when distilling ethanol based drinks (pg. 37). 

	Claim 28 recites the liquid is an alcohol containing fermented mash.
	Claim 29 recites the recovery of the grain after volatile compound extraction and heating; mashing and fermentation of the recovered grain; and distillation of alcohol from the mashed and fermented grain.
	Claim 30 recites that the mixture of the condensate containing extracted grain volatile compounds with the alcoholic distillate from the mashed and fermented grain.
	As to claims 28-30, Compleat teaches that whiskey is usually distilled twice, sometimes three times.  This involves the recovery of the grain after volatile extraction and heating; mashing and fermentation of the recovered grain; and distillation of alcohol from the mashed and fermented grain.  The first distillation is performed in a large Wash Still, heated directly by fire or steam. The entire fermented mash (including the grains) is boiled, producing a crude and fiery distillate known as low wines. Boiling the mash produces many of the compounds that define the flavor and character of a whiskey. The spent mash contains a lot of protein, and is usually fed to animals (pg. 37). 

	Claim 31 recites a method for the capture of volatile compounds released from grain, comprising: placing liquid in a vessel; placing and supporting grain in a chamber connected to the vessel, 
Compleat Distiller teaches beers and whiskey can be fermented from cereal grains (pg. 8, third paragraph). When this mixture (called a mash while it contains the grains, or a wort if the liquid portion is separated from the grains) is fermented, the product is known as a beer. When the mixture is distilled, the product is known as whiskey (pg. 8, third paragraph).  At pg. 27, it is taught that distillation is used and relies on reflux Reflux is nothing more than vapor that condenses inside the still and drips back toward the boiler. Refluxing is an important component of most distilling processes (see Figure 3-1). 

    PNG
    media_image1.png
    197
    628
    media_image1.png
    Greyscale
   
	Thus, Compleat teaches placing grain in a vessel; placing liquid in a vessel and extracting volatile compounds from the grain into the liquid.  
	As to the requirements in claim 31 (i.e., it is also noted that claims 32-38 are dependent on or rely on claim 31 as a base claim) of “placing and supporting grain in a chamber connected to the vessel, configured such that the grain is not in contact with the liquid” and “causing the formation of a vapor that passes from the vessel into the chamber and supported grain”, Compleat teaches that in a Fractionating Still,  the packing material in the fractionating column needs to have as much surface area 
	

    PNG
    media_image2.png
    617
    372
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    617
    372
    media_image2.png
    Greyscale

Additionally, Compleat teaches heating the liquid and vessel to drive the extracted volatile compounds into the vapor phase; capturing and condensing the extracted and vaporized volatile grain compounds.



Claims 32 recites the liquid is water.
	Claim 33 recites the liquid is an alcohol-water solution.
As to claims 32-33, as to claims 26-27, it is taught that water and alcohol mixtures are produced when distilling ethanol based drink (pg. 37).
 
	Claim 34 recites further comprising: recovery of the grain after volatile compound extraction and heating; mashing and fermentation of the recovered grain; and distillation of alcohol from the mashed and fermented grain.
	As to claim 34, whiskey is usually distilled twice, sometimes three times. Compleat Distiller teaches that the traditional distillation method of whiskey results in the production of a spirit and organic volatiles (abstract).  This first "family" of compounds is usually quite small, giving way quickly to a larger group of volatiles that arrive with the first part of the ethanol. This family, called the heads, contains some compounds that add flavor to spirits like whiskey, brandy or rum, but are undesirable in a pure ethanol product (see pg. 60, penultimate paragraph).   This can be done by a variety of distillation methods that involve capturing and condensing the extracted and vaporized volatile grain compounds.  One method is a Fractionating Still which is a compact device for increasing the amount of condensation and evaporation of reflux. A fractionating still has a vertical tube called a "fractionating column", filled with packing material, between the boiler and the final product condenser (see pg. 37).   This allows for obtaining condensate containing extracted grain volatile compounds and alcoholic distillate from the mashed and fermented grain that makes up the beverage with “enhanced” flavor.

Claim 35 recites further comprising the mixture of the condensate containing extracted grain volatile compounds with the alcoholic distillate from the mashed and fermented grain.


	Claim 36 recites further comprising the use of a reflux column and reflux condenser to control the temperature and composition of the alcohol-water vapor prior to vapor interaction with the grain.
	As to claim 36, a fractionating still is a compact device for increasing the amount of condensation and evaporation of reflux. A fractionating still has a vertical tube called a "fractionating column", filled with packing material, between the boiler and the final product condenser. See figure 4-10 .   In particular, the vapor rising through the column condenses on the packing, heating it up. As more vapor enters the column and condenses, the heat released re-evaporates the more volatile components of the reflux, increasing the strength of the vapor in the column (see pg. 37 and Fig. 3-20) weakening the condensed reflux. The new, stronger vapor has a lower boiling point because of its higher volatile content, and will condense further up the column, starting the process over again. The depleted liquid has a higher boiling point, and will drip down the column until it finds a hotter region and evaporates again. As this process repeats again and again, the most volatile components find their way to the top of the column, and the least volatile drip back into the boiler, and the temperature in the column is lowest at the top and highest at the bottom. The longer the column is, the more cycles of condensation and evaporation, and the better the separation of components.  Thus, this controls the temperature and composition of the alcohol-water vapor prior to vapor interaction with the grain. 

    PNG
    media_image2.png
    617
    372
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compleat Distiller, Copyright October, 2001 by Michael Nixon & Michael McCaw.
	Claim 37 recites the temperature of the enriched vapor is maintained below the gel point of the starch in the grain.
Claim 39 recites the temperature of the enriched vapor is maintained below the gel point of the starch in the grain.
As to claims 37 and 39, COMPLEAT teaches at page 9 that The basic process is to convert the starch to sugar using enzymes (from malted grain, fungi, or industrial sources), fermenting the sugars to ethanol, then purifying the alcohol through distillation and filtering.  At page 64, it is taught that collecting fractions is at a temperature as low as 60ºC (140º F).  This allows the starch to be processed so as to continue to provide glucose which would not be possible if the starch is gelatinized.  Thus, it would have been obvious to keep the temperature of the enriched vapor  lower than that of the gel point of the starch grain, as COMPLEAT teaches this allows the alcohol to be produced, condensed and collected (pg. 64).  


	Claim 38 recites the “use” of a continuous distillation column to control the temperature and composition of the alcohol-water vapor prior to vapor interaction with the grain.
As to claim 38, a continuous fractionating still is taught at pg. 40. The "recycling" principle at the top of a Compound Still applies all the way down inside a Continuous Fractionating Still.  In a long column at equilibrium, each fraction (component of a mix) will concentrate at a level corresponding to its boiling point. The temperature above this point is lower than this fraction can exist as a vapor, but the higher temperature below makes it difficult for that fraction to remain liquid. Picture it as a hot "fountain" of material that rises as far as it can as a mixture of liquid and vapor. The top of this 
Thus, it would have been obvious to one skilled in the art that the use of the distillation column can be used to control temperature, as Compleat teaches the length of column can be used to  control/manipulate the temperature to obtain different fractions.  
	

	
Relevant Prior Art Not Cited
GB231695
Bathgate, et al., A review of malting and malt processing for whisky distillation, Volume 122, Issue 2, 2016, pg. 197-211





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP A DUBOIS/Examiner, Art Unit 1791                  

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791